Citation Nr: 1621774	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for headaches. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a sleep disorder, to include sleep apnea, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.  Muetzel, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1982 to August 1982 and from January 1994 to February 1994.

This matter comes before the Board of Veterans' Appeals (Board) following a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted entitlement to service connection for headaches with a noncompensable rating and denied entitlement to service connection for a sleep disorder and PTSD.  The Veteran filed a Notice of Disagreement (NOD) in September 2008; the RO issued a Statement of the Case (SOC) in November 2009, in which the RO increased the Veteran's rating for headaches to 30 percent disabling, effective September 13, 2007.  The Veteran timely appealed the decision in January 2010.  The RO issued a Supplemental SOC in September 2015.

The Board notes that the Veteran had originally perfected an appeal that included many additional issues, including: arthritis due to trauma, residuals of a left rib cage sprain, thoracic aortic aneurysm, hypertension, memory loss, vision loss, stomach problems, traumatic brain injury, smoking, tinnitus, and neurological effects secondary to the cervical spine disability.  However, in a statement received in July 2014, the Veteran withdrew those claims prior to certification to the Board.  As such, those issues are no longer on appeal.

The issue of entitlement for automobile under 38 U.S.C. § 3901-3904 has been raised by the record in August 2014 and December 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Board also observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 
In a September 2015 rating decision, the RO awarded the Veteran entitlement to a TDIU effective May 1, 2012.  The Veteran has not expressed any disagreement with the award.  No further action on the part of the Board is deemed necessary in regard to this issue.

The issue of entitlement to service connection for a sleep disorder, to include sleep apnea and to include as secondary to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the Veteran, for the entire period on appeal, his headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The most probative evidence does not establish that the Veteran currently has PTSD.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, for the entire period on appeal, the criteria for an initial disability rating of 50 percent for headaches have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.124a, DC 8100 (2015).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA's duty to notify was satisfied by a letter in January 2008  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, his friends, and his family.  

Further, as noted above, the Veteran has been medically evaluated in conjunction with his claim for an increased initial rating for headaches and for service connection for PTSD.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the relevant inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As is discussed below, the medical opinions are considered adequate for adjudication purposes as they were based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision, and are supported by a rationale.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Initial Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

The Veteran's headaches have been evaluated as 30 percent disabling from September 13, 2007, to the present.  The Veteran's evaluation has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months; a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; a noncompensable rating is warranted for less frequent attacks.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

A headache examination was provided in October 2009.  At that time the Veteran reported that the onset of his condition was 1994 and that the course was stable.  He reported taking Imitrex for treatment and stated that his response to the treatment was good.  The Veteran reported one headache per month in the preceding 12 months and indicated that he was not treated with continuous medication.  He reported that most attacks are prostrating and last for one to two days.  The Veteran reported significant effects on his usual occupation; he stated that the resulting work problem was increased absenteeism.  He reported symptoms of pain but indicated that the problem did not affect his usual daily activities.  

In statements received, in duplicate in December 2010, the Veteran reported that his migraine disability had worsened over time.  He reported that his migraines occurred at least once per month and that they were completely prostrating.  The Veteran further indicated that the migraines included severe "prolonged attacks" that sometimes occurred bimonthly for one or two days in duration.  The Veteran further reported that the prolonged attacks were productive of severe economic inadaptability and had led to severe economic consequences, including loss of work.  

In April 2011, the Veteran submitted a statement in support of his claims.  During his statement, he indicated his belief that his migraine symptoms warranted a 50 percent rating due to the fact that he experienced migraines at least once per month, which were completely prostrating and productive of severe economic consequences.  This statement was repeatedly submitted and there are multiple copies, with different dates, within the claims file and the earliest copy appeared in April 2011.  

A headache examination was provided in December 2011.  The examiner noted that the Veteran was prescribed Imitrex for his headaches.  The Veteran reported pulsating or throbbing head pain, pain localized to one side of the head, and that the pain settles right behind his left eye.  The Veteran also reported nausea, sensitivity to light, sensitivity to sound; he stated that the pain lasts one or two days and was located on the left side of his head.  The examiner noted that the Veteran had prostrating attacks of headache pain, which occur once every month.  The Veteran also reported that he had very frequent prostrating and prolonged attacks of migraine headache pain.  He denied prostrating attacks of non-migraine pain.  He denied surgery related to the condition.  No other significant diagnostic or test findings were noted.  The examiner noted that the Veteran's headache condition impacted his ability to work insofar as it caused him to be absent from work when he had migraines.  He also noted that headache and migraine pain impacted his ability to work or focus on work; he reported that when headaches occurred, he had to lie down and rest in a quiet and secluded area.  

A headache disability benefits questionnaire was conducted in June 2012.   A duplicate of the disability benefits questionnaire was created in July 2012, as well. In both questionnaires, the physician indicated that the Veteran reported very frequent, at least monthly, completely prostrating, prolonged, and incapacitating attacks productive of severe economic inadaptability clustered tension headaches.  The Veteran reported the use of Imitrex to control the symptoms.  He reported pulsating or throbbing head pain, pain localized to one side of the head, pain worsening with physical activity, and migraine and tension headache features.  The Veteran reported symptoms including nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision, and sensory changes, which the examiner indicated were likely due to neuropathy to the left upper and right lower extremities.  The Veteran reported that the duration of incapacitating migraines can last 72 hours or more.  He indicated that the head pain typically occurs on the left side of the head.  The Veteran reported that the migraines with prostrating attacks occur more frequently than once per month.  He reported very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran reported prostrating attacks of non-migraine headache pain once each month.  He also reported very frequent prostrating and prolonged attacks of non-migraine headache pain.  The physician cited a vocational rehabilitation record from September 2009 that indicating that the Veteran had migraine headaches that were prostrating at least once per month.    

Another VA examination was provided in September 2014.  The examiner reviewed the claims file and conducted a phone interview.  The examiner noted the Veteran's diagnosis of migraines including migraine variants.  The Veteran reported that his headaches began in 1994 and he stated that his headaches could be debilitating.  He reported experiencing two headaches per month.  The Veteran reported taking Imitrex for the migraines.  He endorsed headache pain, including pulsating or throbbing head pain and pain localized to one side of the head.  He also reported non-headache symptoms including nausea, vomiting, sensitivity to light, sensitivity to sound, and changes in vision.  The Veteran indicated that the head pain typically lasted about one to two days and was localized to the left side of his pain.  The Veteran endorsed characteristic prostrating attacks of migraine/non-migraine headache pain.  He reported that the attacks occur once every month.  The Veteran denied very prostrating and prolonged attacks of migraines and non-migraine pain productive of severe economic inadaptability.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions.  The Veteran indicated that the condition impacts his ability to work insofar as he missed several days of work when the symptoms are severe.  

Analysis 

Again, the Veteran's headache disability has been rated as 30 percent disabling since the effective date of service connection, September 13, 2007, and this appeal arises from a disagreement with the initial disability rating.  

The Board notes that Veteran is competent to report as to the symptoms he has experienced in association with his migraines; moreover, the Board has no reason to doubt the credibility of such statements as they have been consistently reported throughout the record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

After a review of the evidence of record, to specifically include the competent and credible testimony and statements from the Veteran, and resolving all reasonable doubt in the Veteran's favor, the Board finds that for the entire period on appeal the Veteran's headaches more nearly approximate frequent completely prostrating and prolonged attacks consistent with the 50 percent rating criteria.  

The evidence shows that, throughout the appeal period, the Veteran provided competent and credible testimony that the severity of his headache symptomatology had increased.  During his October 2009 VA examination, the Veteran reported prostrating attacks and reported that his headaches caused significant effects on his usual occupation.  In letters received in December 2010, April 2011, and May 2011, the Veteran continued to report symptoms of his headaches, including completely prostrating attacks that resulted in severe economic inadaptability.  Then, at the December 2011 and September 2014 VA examinations, the evidence showed that the Veteran reported very frequent prostrating and prolonged attacks of migraine headache pain.  The evidence from the June 2012 disability benefits questionnaire reiterated the same symptoms, as well.  Thus, the lay statements, taken together with the VA examinations and disability benefits questionnaire, show that the Veteran's condition more nearly approximated the 50 percent rating for the entire period on appeal.  

As for severe economic inadaptability, the record reflects that the Veteran was employed on a full-time basis until approximately April 2012.  However, the severity of the headaches as described by the Veteran during the lay statements and VA examinations show that the Veteran has consistently described prostrating and prolonged attacks, with pain localized on the left side of his head that caused him to miss work.  See December 2010 statement, April 2011 statement, December 2011 VA examination, June 2012 disability benefits questionnaire, and September 2014 VA examination.  The rating criteria do not define "severe economic inadaptability" and nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating. See Pierce v. Principi, 18 Vet. App. 440 (2004).  Further, the Board notes that the Veteran consistently reported that the headaches lasted for one to two days, and resulted in the Veteran having to lie down.  These severe symptoms must have had some economic impact, including missing work.  Again, there is no indication in the record that the Veteran's reports of symptoms associated with the migraine headaches are not credible.  Given the frequency and severity of his headaches, and the Veteran's consistent and competent reports of missing work due to his headaches, the Board finds that the Veteran's migraines produced economic inadaptability for the entire period on appeal.  

Therefore, the Board finds that the Veteran's symptomatology more closely approximates the criteria for a 50 percent disability rating under Diagnostic Code 8100 for the entire period on appeal.  As noted, a 50 percent disability is the maximum schedular rating available under Diagnostic Code 8100.  No other diagnostic codes apply to the Veteran's symptomatology; therefore, a schedular disability rating in excess of 50 percent is not warranted for any period on appeal. 

The Board has also considered whether the Veteran's headache disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, because the schedular rating for the Veteran's headaches fully address his symptoms, referral to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular evaluation is not warranted.  Specifically, this disability was evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 which also includes the criterion of severe economic inadaptability.  The Board finds that these criteria specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by headaches that caused occupational impairment.  Further, his symptoms of headaches and pain, included prostrating attacks, are specifically contemplated by the schedular criteria under residuals under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability rating, which more than reasonably describe the Veteran's disability level and symptomatology.  There is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.  

Further, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of clear and convincing evidence to the contrary-and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service-a veteran's lay testimony alone may establish the occurrence of a claimed in-service stressor under the following circumstances:  when the veteran is diagnosed with PTSD during service and the claimed stressor is related to that service (38 C.F.R. § 3.304(f)(1)); when the veteran engaged in combat with the enemy and the claimed stressor is related to that combat (38 C.F.R. § 3.304(f)(2)); and when the veteran was a prisoner-of-war under the provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is related to that prisoner-of-war experience (38 C.F.R. § 3.304(f)(4)).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).   Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Factual Background

The Veteran is seeking service connection for PTSD on the basis that he developed the condition due to his period of service to include a fall he sustained that resulted in a back injury.  The Board notes that the Veteran is already in receipt of service connection for adjustment disorder (claimed as emotional distress) associated with degenerative joint disease of the lumbar spine, and he is in receipt of a 30 percent disability evaluation, effective from September 13, 2007.  

A mental disorders VA examination was conducted in February 2008.  The examiner noted that the Veteran reported symptoms of PTSD, and he identified the stressor as his fall and subsequent head and back injuries, which is documented in the claims file.  The Veteran reported symptoms including nightmares, flashbacks, angry outbursts, irritability, daily ruminating thoughts, fear of close spaces and the dark, affective numbing, detachment from others, difficulty sleeping, difficulty concentrating, and chronic pain that had significantly changed his life.  The examiner made a diagnosis of PTSD and described the Veteran's symptoms.  The examiner noted that the Veteran brought a copy of a PTSD screen he took online in January 2008, which showed he endorsed all four criteria of PTSD.  The examiner further noted, however, that the Veteran did not endorse these items on a PTSD screen performed in August 2007 at VA.  The examiner ultimately found, however, that the diagnosis met the DSM-IV criteria and that his PTSD was most likely caused by his service-related injury.  

In August 2010, the Veteran was seen for a follow up of individual psychotherapy.  The Veteran reported that his anxiety and depressive symptoms were worse.  He stated that he was missing work, isolating himself, and experiencing memory loss.  The examiner noted a diagnosis of major depressive disorder, recurrent, panic disorder, and adjustment disorder with mixed anxiety and depressed mood.  The clinician noted that symptoms have progressed to such a degree that new diagnoses are warranted as adjustment disorder is not strong enough to capture the severity of condition, symptoms, and impairment.  The clinician did not, however, endorse a diagnosis of PTSD.  

A VA treatment record form July 2011 shows that the Veteran was seen for follow up for individual psychotherapy.  The Veteran reported that his overall status was stable, but worse.  He stated that his panic attacks and depression were extremely disabling.  The clinician noted diagnoses of major depressive disorder, panic disorder, and adjustment disorder with mixed anxiety and depressed mood; no diagnosis of PTSD was made.  

A VA mental disorders examination was provided in November 2011.  The examiner noted the Veteran's medical history and he noted the Veteran's relevant social, marital, and family history.  He noted the Veteran's in-service fall that caused his spine injury.  He diagnosed depression.  The examiner noted the prior diagnosis of adjustment disorder concerning the symptoms related to chronic back pain and migraines.  He explained that the diagnoses of depression and anxiety were related to the same reported symptoms and therefore, the diagnoses were considered a further development of the same condition.  No other psychiatric diagnoses were provided.  

A disability benefits questionnaire was completed in July 2012.  The physician noted diagnoses of chronic adjustment disorder with mixed major depression and anxiety, major depressive disorder, and severe anxiety with panic attack disorder.  The examiner reviewed VA treatment records and noted the severity of the Veteran's psychological symptoms.  He did not provide a diagnosis of PTSD.  

A VA mental disorders examination was conducted in March 2013.  The examiner reviewed the claims file and noted the previous diagnosis of adjustment disorder unspecified.  The examiner noted the Veteran's symptoms included depressed mood and anxiety.  The examiner provided the opinion that the Veteran was experiencing adjustment disorder, unspecified, chronic.  There was no diagnosis of PTSD.  

Analysis

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

The Board notes that it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the most probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD.  In so deciding, the Board recognizes that the February 2008 examiner endorsed a diagnosis of PTSD.  The February 2008 examiner found that the in-service injury was the Veteran's PTSD stressor.  However, the remainder of the medical evidence, which includes several psychotherapy appointments, VA examinations, and the disability benefits questionnaire submitted by the Veteran, reflects diagnoses of major depressive disorder, anxiety, panic disorder, and adjustment disorder, but not PTSD.  Each of the other VA examiners and clinicians demonstrated that they were aware of the well-documented injury in service that resulted in the Veteran's spine disability, which had formed the basis of the February 2008 examiner's finding that the Veteran had PTSD related to service.  However, neither the November 2011 examiner nor the March 2013 examiner found that the Veteran's reported stressor or symptoms rose to the level required to meet the criteria for a DSM diagnosis of PTSD.  Further, as noted, no other diagnoses of PTSD were made during the Veteran's psychotherapy appointments or by the clinician who completed the disability benefits questionnaire.  Thus, to the extent that the February 2008 examiner reached a different conclusion and diagnosed PTSD, that opinion is determined to be an outlier among the remainder of the medical evidence of record that does not sufficiently persuade the Board that the Veteran had a current chronic disability of PTSD during the course of the claim.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As noted, it is the responsibility of the Board to assess medical evidence and opinions and afford probative weight based on the facts and circumstances of the case.  There is no evidence that any of the authors of the other treatment records, VA examinations, or the disability benefits questionnaire were in any way deficient such that they should be discounted.  Indeed, the examiners and clinicians provided opinions based on the same record as the February 2008 examiner and ultimately found no diagnosis of PTSD.  The opinions, taken together, provide a solid discussion of the Veteran's contentions, the objective medical history of his symptoms, and thorough rationales that have sound reasoning and conclusions.  
Given this, the Board finds that the VA psychotherapy treatment records, November 2011 and March 2013 medical opinions, as well as the July 2012 disability benefits questionnaire, are the most probative medical evidence of record and do not support a PTSD diagnosis.  Accordingly, the Board finds the opinions provided by the November 2011 and March 2013 VA examiners, the treating clinicians, and the author of the July 2012 disability benefits questionnaire dispositive of the medical question of whether the Veteran has PTSD diagnosed in accordance with 38 C.F.R. § 4.125 at any time during the pendency of his claim.  

The only other evidence in support of the Veteran's claim is his contention that he has PTSD due to service.  Generally, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, on the specific question of the diagnosis of PTSD, under DSM criteria, is a question that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).   The Veteran has not been shown to be qualified to provide medical evidence.  As such, the Board assigns no probative weight to the lay assertions that the Veteran currently suffers from PTSD.  

A threshold requirement for granting service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, for the reasons and bases discussed above, the Board concludes that the preponderance of the evidence is against a PTSD diagnosis in this case.  See, e.g., Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (VA adjudicators may reject the claim upon a finding that a preponderance of the evidence is against a PTSD diagnosis).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial 50 percent rating for headaches is granted, subject to those provisions governing the payment of monetary benefits.

Entitlement to service connection for PTSD is denied.  


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.

A diagnosis of severe obstructive sleep apnea syndrome with significant oxygen desaturation was made in July 2008 at the Clarian West Medical Sleep Disorder Center.  The Veteran was recommended to obtain treatment for sleep apnea.  Thus, the current diagnosis element of service connection has been met, and the remaining question to be resolved is whether the disorder was caused or aggravated by the Veteran's service or service-connected disabilities.  

During an August 2010 psychotherapy note, the clinician noted that the Veteran had sleep apnea and that it was "likely secondary" to severe anxiety and depression.  

During a November 2011 VA mental disorders examination, the examiner noted that it is possible that the Veteran's mood disorder may have contributed to the sleep disturbances, but indicated that this is based on mere speculation as there are numerous possible etiologies for sleep disturbances.  The examiner further noted that sleep apnea is a specific type of sleep disorder that has a physiological etiology and therefore would not be secondary to a mood disorder.  Further, the examiner noted that the chronicity or significance of his reported sleep disorder symptoms exceeds that of his reported anxiety symptoms.  Thus, although the sleep disturbances may be aggravated by his mood symptoms, it is most likely that his sleep difficulties are more closely related to a physiological condition.  

In buddy statements received in December 2011, F.A. and T.P. indicated that they had witnessed the Veteran snoring and that the Veteran had been embarrassed and self-conscious about the snoring which had been present since the Veteran's cervical spine injury and surgery.  His father and mother also submitted statements indicating that the Veteran's snoring had increased after his cervical spine injury and surgery.  See December 2011 statement from the Veteran's father and July 2013 and October 2013 statements from the Veteran's mother.  The Veteran's wife also submitted statements regarding the Veteran's sleep apnea, including her observation that the sleep apnea began after his cervical spine injury.  See April 2011 and July 2013 statements from the Veteran's wife.  The Board notes that these letters were received in duplicate and appear many times throughout the claims file.  

The Veteran was provided a December 2011 VA examination regarding his sleep apnea.  The examiner noted the Veteran's diagnosis of sleep apnea and the Veteran's history of trouble with snoring and sleepiness.  In providing an opinion, the examiner stated that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided a rationale that stated that obstructive sleep apnea is a condition that causes partial obstruction of the airway during sleeping those results in inadequate oxygenation, and is due to such things as anatomic pharyngeal and throat structure and obesity.  The examiner stated that it is not characterized simply by having difficulty sleeping.  He stated that adjustment disorder does not result in an obstruction of the airway, though it does cause general sleeping problems for some people.  The examiner opined that the Veteran's sleep apnea is not caused by adjustment disorder and indicated that this was agreed upon between the medical examiner and the examiner who did the VA mental disorders examination.  

A disability benefits questionnaire was provided in July 2012.  The Veteran reported that the onset of his sleep apnea began "immediately" after his traumatic fall he sustained in February 1994.  He indicated that he had been prescribed Flexeril and Ambien for the "extreme difficulties in maintenance of sleep disorders."   The physician noted that the assessments by Dr. D.C. (the VA psychologist who authored the August 2010 treatment note) indicated that sleep apnea is present and is "likely" secondary to severe anxiety and major depression.  The physician also noted that Dr. D.C. noted that sleep apnea is also "likely" secondary to severe cervical spine damage.  

An addendum opinion was provided in September 2015.  The examiner reviewed the available records, including VA treatment records and the VBMS file.  The examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected cervical or lumbar spine conditions.  The examiner provided a rationale that, upon review of medical literature, she found that a spine cord injury of C4 and higher will cause the muscles that control breathing to be paralyzed.  These muscles, the examiner stated, include the intracostal muscles, the diaphragm, and the abdominal muscles.  The examiner stated that persons with high spinal cord injuries need a ventilator in order to breathe.  The machine forces air in and out of the lungs to re-oxygenate the blood.  However, injuries between C4 and T6 leave a person able to breathe on their own.  The examiner further stated that sleep apnea occurs when the muscles in the back of the throat relax.  These muscles support the soft palate, the triangular piece of tissue hanging from the soft palate, the tonsils, the side walls of the throat, and the tongue.  Therefore, she opined that the Veteran's obstructive sleep apnea is less likely than not due to or the result of lumbar spine degenerative joint disease or residuals of a ruptured disk at C6-C7.

The Board finds that none of the examiners addressed the issue of aggravation on a secondary basis.  For this reason, the claim must returned for further medical guidance by a VA medical professional regarding the matter of entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  Return the September 2015 VA addendum opinion to the examiner who rendered the opinion (or another examiner if unavailable).  Please provide further comment addressing the following:  Is it at least as likely as not that the Veteran's sleep disorder, to include sleep apnea is AGGRAVATED (permanent worsening of the underlying disability beyond natural progress) by the service-connected service-connected cervical or lumbar spine conditions.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation beyond the baseline of the disability if possible. 

All opinions should be supported by a rationale.

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Re-adjudicate the claim of service connection for a sleep disorder, to include sleep apnea, claimed as secondary to service connected disabilities.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


